In a stockholders’ derivative action, plaintiffs obtained a judgment which included an allowance for their attorneys and also their accountants {sub nom. Espach v. Nassau & Suffolk Lighting Co., 177 Mise. 521). The judgment was reversed and the complaint dismissed by this court (265 App. Div. 455). Thereafter the Court of Appeals reinstated the judgment and remitted the matter to this court for the purpose of determining the correctness of the Special Term’s calculations in the estimate of its cost figures (293 N. Y. 442). By stipulation of the parties, the figures of the Special Term were accepted. Counsel for the successful stockholders then made an application at Special Term for additional compensation by reason of services rendered in the appeals taken to this court and the Court of Appeals. The accountants also applied for an additional allowance for their services in assisting the attorneys on the appeals. The accountants had been given an award of $17,500 for their services up to and *826including the trial. The Special Term made an additional allowance of $20,000 to the attorneys for the successful stockholders, but denied the application of the accountants for an additional allowance. The Queens Borough Gas and Electric Company, the corporation on whose behalf the original action was brought, the attorneys for the successful stockholders, who claimed the award was inadequate, and the accountants appeal. Order affirmed, without costs. No opinion. Lewis, P. J., Hagarty, Carswell, Johnston and Nolan, JJ., concur. [185 Misc. 305.]